DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021, 09/14/2021, 12/23/2021 and 06/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0355884 to Pan et al (hereinafter Pan) in view of US PG Pub 2018/0204973 to Jeung et al (hereinafter Jeung).
Regarding Claim 1, Pan discloses a light emitting diode (LED) package, comprising:
a substrate (714, Fig. 7);
at least one micro LED chip electrically mounted on a top surface of the substrate (Fig. 7);
a black material layer (708) covering the top surface of the substrate and exposing the at least one micro LED chip; and
a transparent material layer (712) covering the at least one micro LED chip and the black material layer.

Pan does not disclose the widths of the LED and substrate. However, Pan discloses the thickness of transparent material layer 712 to be between 50 and 1000.mu.m [0056]. While the drawings are not necessarily to scale, the ranges given by Pan show the device to be within the parameters claimed by Applicant. Examiner considers the width of the substrate to be the portion beneath a cavity for the LED and the adjacent black matrixes. The width of the LED attached to the PCB appears to be roughly the length of the thickness of the transparent material and approximately a fifth of the width of the substrate portion beneath the LED cavity. Given the thickness of the transparent material, it would have been obvious to one of ordinary skill in the art, absent any unexpected results by Applicant, to arrive at an LED having a width ranging from 1 micrometer to 100 micrometers and the underlying substrate portion to have a width ranging from 100 micrometers to 1000 micrometers.

Pan does not explicitly disclose the layers and layout of the LED chip.
Jeung discloses an LED chip comprising a first semiconductor layer (121, Fig. 11) having a light emitting surface exposed outside (Fig. 14) and the light emitting surface has a rough texture [0067];
a light emitting layer (122) disposed on the first semiconductor layer;
a second semiconductor layer (123) disposed on the light emitting layer, wherein the second semiconductor layer has a type that is different from the first semiconductor layer [0095]; and
a supporting breakpoint (12) on the light emitting surface (Figs. 19 and 22).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the LED of Pan to include the limitations claimed by Applicant. A first semiconductor layer, second semiconductor layer and an emitting layer between the two is a common LED structure in the art. Having a roughened surface would have provided an expected result of decreasing internal reflection and increasing the diffusion of light being emitted. Lastly, forming a breakpoint on the light emitting surface would have allowed for the transferring of the device while minimizing damage to the LED structure.

Regarding Claim 2, the combination of Pan and Jeung makes obvious the LED package of Claim 1, wherein the at least one micro LED chip has a thickness smaller than 10 micrometers. The LED chip of Pan is depicted as being much thinner than the transparent material layer. Given that the transparent material layer can have a thicknes as small as 50.mu.m [0056], it would have been obvious to one of ordinary skill in the art to have formed the LED chip of Pan with a thickness smaller than 10.mu.m.

Regarding Claim 4, the combination of Pan and Jeung makes obvious the LED package of Claim 1, wherein the at least one micro LED chip has a thickness substantially equal to that of the black material layer since the thickness of the LED attached to the PCB of Pan appears to be roughly the thickness of the adjacent black material layer (Pan, Fig. 7). 

Regarding Claim 5, the combination of Pan and Jeung makes obvious the LED package of Claim 1, wherein the at least one micro LED chip comprises a light emitting surface having a first area, the top surface of the substrate has a second area, a ratio of the first area to the second area is equal to or smaller than 5%. Since the ranges for the widths fall within the parameters disclosed by Pan, the surface area of the chip and substrate would similarly fall within the claimed ranges. 

Regarding Claim 6, the combination of Pan and Jeung makes obvious the LED package of Claim 1, wherein the transparent material layer has a thickness smaller than 100 micrometers [0056].

Regarding Claim 7, the combination of Pan and Jeung makes obvious the LED package of Claim 6, wherein a ratio of the width of the substrate to the thickness of the transparent material layer is equal to or greater than 4. The ratio of the two appears to be roughly 5.

Regarding Claim 9, the combination of Pan and Jeung makes obvious the LED package of Claim 1 but do not explicitly disclose wherein the transparent material layer has a top texture surface. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have texturized the surface of the transparent material to have provided the expected result of promoting diffusion of the emitted light and reducing internal reflection.

Regarding Claim 10, the combination of Pan and Jeung makes obvious the LED package of Claim 1, wherein the transparent material layer is a transparent dielectric layer or a transparent resin layer [0054].

Regarding Claim 11, Pan discloses a light emitting diode (LED) package, comprising:
a substrate (714, Fig. 7);
at least one micro LED chip electrically mounted on a top surface of the substrate (Fig. 7), wherein the at least one micro LED chip is not equipped with a sapphire substrate (Pan makes no mention of sapphire);
a black material layer (708) covering the top surface of the substrate and exposing the at least one micro LED chip; and
a transparent material layer (712) covering the at least one micro LED chip and the black material layer, wherein a ratio of the width of the substrate to a thickness of the transparent material layer is equal to or greater than 4 since Pan discloses the thickness of the transparent material to be between 50 and 1000.mu.m and the PCB substrate width, beneath the LED chip, appears to be roughly 5 times thickness of the transparent material.

Pan does not disclose the widths of the LED and substrate. However, Pan discloses the thickness of transparent material layer 712 to be between 50 and 1000.mu.m [0056]. While the drawings are not necessarily to scale, the ranges given by Pan show the device to be within the parameters claimed by Applicant. Examiner considers the width of the substrate to be the portion beneath a cavity for the LED and the adjacent black matrixes. The width of the LED attached to the PCB appears to be roughly the length of the thickness of the transparent material and approximately a fifth of the width of the substrate portion beneath the LED cavity. Given the thickness of the transparent material, it would have been obvious to one of ordinary skill in the art, absent any unexpected results by Applicant, to arrive at an LED having a width ranging from 1 micrometer to 100 micrometers and the underlying substrate portion to have a width ranging from 100 micrometers to 1000 micrometers.

Regarding Claim 12, Pan discloses a light emitting diode (LED) package, comprising:
a substrate (714, Fig. 7) having a width (Examiner considers the substrate width to be the portion beneath surface mount device 704 and potions of surrounding black material layer 708);
at least one micro LED chip electrically mounted on a top surface of the substrate (Fig. 7); and
a transparent material layer (712) covering the at least one micro LED chip, the transparent material layer having a thickness (50 to 1000 .mu.m; [0056]), wherein a ratio of the width of the substrate to the thickness of the transparent material layer is equal to or greater than 4 since the PCB substrate width, beneath the LED chip, appears to be roughly 5 times thickness of the transparent material.

Pan does not explicitly disclose the layers and layout of the LED chip.
Jeung discloses an LED chip comprising a first semiconductor layer (121, Fig. 11) having a light emitting surface exposed outside (Fig. 14) and the light emitting surface has a rough texture [0067];
a light emitting layer (122) disposed on the first semiconductor layer;
a second semiconductor layer (123) disposed on the light emitting layer, wherein the second semiconductor layer has a type that is different from the first semiconductor layer [0095]; and
a supporting breakpoint (12) on the light emitting surface (Figs. 19 and 22).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the LED of Pan to include the limitations claimed by Applicant. A first semiconductor layer, second semiconductor layer and an emitting layer between the two is a common LED structure in the art. Having a roughened surface would have provided an expected result of decreasing internal reflection and increasing the diffusion of light being emitted. Lastly, forming a breakpoint on the light emitting surface would have allowed for the transferring of the device while minimizing damage to the LED structure.

Regarding Claim 13, the combination of Pan and Jeung makes obvious the LED package of Claim 12, further comprising a black material layer (708) covering the top surface of the substrate and exposing the at least one micro LED chip.

Regarding Claims 14 and 15, the combination of Pan and Jeung makes obvious the LED package of Claim 12, wherein the transparent material layer has a thickness smaller than 100 micrometers 50 to 1000.mu.m [0056].

Pan does not disclose the widths of the LED and substrate. However, Pan discloses the thickness of transparent material layer 712 to be between 50 and 1000.mu.m [0056]. While the drawings are not necessarily to scale, the ranges given by Pan show the device to be within the parameters claimed by Applicant. Examiner considers the width of the substrate to be the portion beneath a cavity for the LED and the adjacent black matrixes. The width of the LED attached to the PCB appears to be roughly the length of the thickness of the transparent material and approximately a fifth of the width of the substrate portion beneath the LED cavity. Given the thickness of the transparent material, it would have been obvious to one of ordinary skill in the art, absent any unexpected results by Applicant, to arrive at an LED having a width ranging from 1 micrometer to 100 micrometers and the underlying substrate portion to have a width ranging from 100 micrometers to 1000 micrometers.

Regarding Claim 17, the combination of Pan and Jeung makes obvious the LED package of Claim 12, wherein the transparent material layer is a transparent dielectric layer or a transparent resin layer [0054].

Regarding Claim 18, the combination of Pan and Jeung makes obvious the LED package of Claim 17 without need for the limitation requiring the transparent material comprise a transparent dielectric layer. As such, the limitation “wherein the transparent dielectric layer comprises SiO.sub.2, Al.sub.2O.sub.3, TiO.sub.2, Ta.sub.2O.sub.5, HfO.sub.2, ZrO.sub.2, Y.sub.2O.sub.3, MgF.sub.2 or Si.sub.3N.sub.4” is not being given much patentable weight. 
Examiner notes that such materials are commonly used for transparent encapsulations.

Regarding Claim 19, the combination of Pan and Jeung makes obvious the LED package of Claim 17. The limitation “wherein the transparent dielectric layer is formed by a chemical vapor deposition process or an atomic layer deposition process” is not being given much patentable weight since the method of making the LED package is not germane to the issue of patentability for the device itself. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan and Jeung as applied to Claim 1 above, and further in view of US PG Pub 2011/0210354 to Ichikawa et al (hereinafter Ichikawa).
Regarding Claim 8, the combination of Pan and Jeung makes obvious the LED package of Claim 1 but does not detail the material makeup of the transparent resin used.
Ichikawa discloses an LED having a transparent resin with a transmittance of 90% or more [0042].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have used a transparent resin having an optical transmittance greater than or equal to 90%. Such a material would have the obvious effect of improving the efficiency of the light emitting device by allowing as much emission to pass through it as possible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 12, 13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9-11 of U.S. Patent No. 11,038,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in limitations are common elements found in the art.
Claims 1, 3, 12, 13 and 16 are unpatentable in view of Claims 9-11 of the cited patent. The claims differ from each other by requiring the LED comprise semiconductor layers sandwiching a light emitting layer, the light emitting surface being rough in texture and a supporting breakpoint being on the light emitting surface. However, these elements are commonly found in the art. LED’s typically comprise two or more semiconductor layers with a light emitting layer between them. A roughened surface decreases internal reflection and increases diffusion of the emitted light. A breakpoint assists in transferring the LED to a mounting substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818